DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 22, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 8 and 10 are canceled.
	Claims 21-42 remain withdrawn from further consideration as being drawn to non-elected inventions without traverse in the Election received on January 11, 2022. 
Claim Objections
The objection made to claim 4 for the informality noted in the Office Action mailed on March 22, 2022 is withdrawn in view of the Amendment received on June 22, 2022.
Claim Rejections - 35 USC § 112
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on March 22, 2022 is withdrawn in view of the Amendment received on June 22, 2022.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5, and 14-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 is drawn to a system for optically interrogating a sample in a sample carrier, said sample carrier comprising a plurality of microfluidic chambers.  Therefore, the claimed system does not comprise the sample carrier nor the plurality of microfluidic chambers.
Claims 2-5 and 14-20 may further describe the sample carrier comprising the plurality of microfluidic chambers, but these features do not actively further limit the system of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The rejection of claims 1-5, 8, 9, and 13-20 under 35 U.S.C. 102(a)(1) as being anticipated by Ozcan et al. (US 2013/0157351 A1, published June 20, 2013), made in the Office Action mailed on March 22, 2022 is withdrawn in view of the Amendment received on July 22, 2022.
Specifically, Ozcan et al. while disclose the placement of a lens between the camera and a microfluidic device, do not explicitly that the lens is a macro lens nor that the light courses are symmetrically arranged around the macrolens.

Claim Rejections - 35 USC § 103
The rejection of claims 1-9 and 12-20 under 35 U.S.C. 103 as being unpatentable over Damhorst et al. (Engineering, 2015, vol. 1, no. 3, pages 324-335) in view of Ozcan et al. (US 2013/0157351 A1, published June 20, 2013) and Zhang et al. (US 2017/0001196 A1, Published January 5, 2017, priority January 2013), made in the Office Action mailed on March 22, 2022 is withdrawn in view of the Amendment received on July 22, 2022.
Rejections – New Grounds
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Damhorst et al. (Engineering, 2015, vol. 1, no. 3, pages 324-335) in view of Holmes et al. (WO 2014/127379 A1, published August 2014) and Zhang et al. (US 2017/0001196 A1, Published January 5, 2017, priority January 2013).

    PNG
    media_image1.png
    473
    405
    media_image1.png
    Greyscale
With regard to claim 1, Damhorst et al. teach a system for optically interrogating a sample in a sample carrier (“[w]e … combine the microfluidic lysis, microchip reaction platform, and smartphone imaging in order to demonstrate the capability … to quantitatively determine HIV viral load”, page 325, 1st column, bottom paragraph), wherein the system comprises the below depicted configuration (reproduced from Figure 1):
As seen, the system disclosed by Damhorst et al. comprises a housing, wherein the housing (the outer shell) has an interior space and a stage (i) on which a sample carrier is placed which aligns with the camera hold of the mobile phone device (v); a light source coupled to the housing (iv), configured to illuminate the sample carrier (look at the direction of the LED excitation toward the bottom where the sample carrier is placed; “[s]witch on blue LED … capture image … repeated every 30 s while each reaction was imaged.”, page 328, 1st column, 1st paragraph); and a camera coupled to the housing, wherein the camera is configured to capture images of  the sample carrier (see camera angle of the phone (v) also aligned through the filter (iii) down to the sample carrier).
	With regard to claim 6, the system also comprises a heating device coupled so as to maintain constant temperature during LAMP reaction (“entire microchip was placed in a copper bowl .. and heated on an INSTEC STC200 heating stage”, page 326, 1st column, 1st paragraph).
	With regard to claim 12, the light source has a wavelength filter between the LED and the sample stage (see Fig. 1(d)(iii), also, “mounting cylinder was … printed to hold an Opto Diode Corp high-output blue light-emitting diode (LED) and a Thorlabs Shortpass Filter with a 500 nm cut-off wavelength, which fit within the cradle and illuminated the microchip from an angle”, page 327, 2nd column, 1st paragraph).
	With regard to claim 13, the camera is a mobile computing device and removable mounted on the housing (see Figure 1(b)), also, “A Samsung Galaxy Note 4 smartphone was … for imaging of the RT-LAMP reaction on the microchip substrate … cradle … was designed to position the smartphone horizontally with the camera directly above the microchip …” (page 327, 1st column, bottom paragraph).
With regard to claim 2, the system does not actively require the presence of a sample carrier.  However, the Office notes that even if the sample carrier to be required, Damhorst et al. teach a sample carrier stage comprising a microchip that comprises chambers with primers disposed therein (“[p]rimer spotting and reaction droplet placement for the integrated experiment was performed”, page 327, 1st column, 3rd paragraph; see microchip in Figure 1(a)).
	Similarly, with regard to claim 3, the system does not require the presence of the sample carrier having one or more microfluidic chambers, and therefore the reagents disposed therein are also not required.  Nevertheless, Damhorst et al. do teach that RT-LAMP is performed in the microchip wherein the label employed is EvaGreen® which is a double-strand intercalator (“RT-LAMP … used in the reaction … 1x EvaGreen from Biotium, a double-stranded DNA (dsDNA) intercalating dye, was included in the reaction for the detection of reaction products” (page 326, 1st column).
	With regard to claim 4, the system does not require the presence of the sample carrier that comprises the plurality of microfluidic chambers.
	With regard to claims 5 and 14, the system does not require the presence of the sample carrier having one or more microfluidic chambers nor the amplification medium.  Nevertheless, Damhorst et al. teach that the amplification medium is configured to amplify nucleic acids via RT-LAMP (“[m]icrochip RT-LAMP experiments employed a microfabricated silicon substrate”, page 326, 2nd column, section 2.4 On-chip RT-LAMP; also see primers, enzymes for RT-LAMP on page 326, 1st column).
	With regard to claims 15-20, as discussed above, the system does not require the presence of the sample carrier that comprises an amplification module mounted on a card.
Damhorst et al. teach a singular LED excitation light source but not a plurality of light sources.
Consequently, Damhorst et al. do not teach that the LED excitation light sources are symmetrically arranged around the macro lens that is disposed in an optical path between the camera and the microfluidic chambers or that their position provides uniform intensity of distribution of the excitation light illuminating the plurality of microfluidic chambers (claim 11).
	Damhorst et al. teach a heater which is employed to perform RT-LAMP reaction and maintain the temperature of the reaction at 65oC via a heater (“reactions were initially incubated at 60oC in a commercial thermocycler and later at 65oC for the on-chip experiments”, page 326, 2nd column, 1st paragraph; “heated on an INSTEC ST200 heating stage”, page 326, 1st column, bottom paragraph).  Damhorst et al., however is unclear whether the heater is a PTC heater (claim 7).
	Damhorst et al. do not explicitly teach a longpass filter is disposed in the optical path between the camera and the microchip, wherein the long filter passes wavelengths corresponding to the fluorescence light and block wavelengths corresponding to the excitation light (claim 9).
	
	Holmes et al. teach a device for performing sample assays, wherein the artisans teach a configuration of a camera and lens with light source arranged symmetrically around said lens (see below from Figure 94):

    PNG
    media_image2.png
    407
    550
    media_image2.png
    Greyscale
The device performs one or more of sample collection, preparation, assay and/or detection (page 2, section [0005]), wherein the assay is “nucleic acid assay” (section [0008]).  Holmes et al. also teach an imaging system set-up which comprises a camera (3750) and illumination sources (3752 and 3754) which are located symmetrically around the camera (or lens).
	The arrangement of the light sources of Holmes et al. is identical to that of Applicants’ configuration found on Figure 6, which would necessarily provide overlapping coverage of the illumination areas.
	Zhang et al. disclose a portable microfluidic system which comprises a housing and an array of LED arranged to emit radiation over specific wavelengths to the microfluidic chip, a detector arranged to detect the fluorescence from the microfluidic chip, a heater to heat the microfluidic chip (see sections [0010]-[0019]), wherein the artisans teach a well-known means of utilizing filters of varying wavelengths to produce excitation light source and detections of emission of varying wavelengths. (see Figure 4, excitation filter between the LED light source and the microfluidic device as well as an emission filter between the microfluidic device and a lens in front of the camera).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Damhorst et al. with the teachings of Holmes et al. and Zhang et al., thereby arriving at the invention as claimed for the following reasons.
	As discussed above, Damhorst et al. teach a portable system which performs an RT-LAMP detection on a microchip with a camera of a mobile smartphone.  While the artisans did not teach that the system comprised a plurality of light sources, one of ordinary skill in the art would have been motivated to combine the teachings of Holmes et al. because by doing so, said one of ordinary skill in the art would have been capable of analyzing signals produced from detection reporter labels of different targets on a single device, allowing for higher throughput of the assay.  
	With regard to the location and the arrangement of the light sources, because Holmes et al. taught an alternative configuration of imaging wherein the light sources are symmetrically provided around the camera, said one of ordinary skill in the art would have readily recognized that the system of Damhorst et al. could also be modified to incorporate multiple LED light sources around the lens to excite the multiple detectable labels within a microchip comprising the RT-LAMP reagents.
	With regard to utilizing filters for providing a certain wavelength of excitation light that specifically excites a particular label and utilizing a filter which allows passing of the emission light wavelength for that particular label, the technique has been well-established in the art of fluorescence microscopy and therefore, one of ordinary skill in the art would have been able to utilize the appropriate emission and excitation filters with the LED light source and optical detectors so as to excite and detect the emission energy from the reaction wells of Damhorst et al.’s RT-LAMP reactions.
	Lastly, the Office contends that while Damhorst et al. did not use a macrolens, one of ordinary skill in the art would have been motivated to adopt the use of a macrolens for the focusing onto the entire area of the microchip or microfluidic device to be analyzed.  The usage of a macrolens has been well adopted in the art which allows for the ability to produce focused and magnified image from a closely placed object.1
In KSR International Co v. Teleflex Inc, the Supreme Court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Similarly, one of ordinary skill in the art would have been able to fit the relevant portions of the above-discussed artisans’ teachings, so as to arrive at the invention as claimed for doing so would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court also stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

	With regard to utilizing a PTC heater for heating the RT-LAMP reaction, one of ordinary skill in the art would have had expected that any prior art known heaters for heating microchip/microfluidic devices would have yielded the predictable outcome of providing the desired temperature.
	This position is taken as official notice.
MPEP 2144.03 states:
“The applicant should be presented with the explicit basis on which the examiner regards the matter as subject to official notice so as to adequately traverse the rejection in the next reply after the Office action in which the common knowledge statement was made.  C. If Applicant Challenges a Factual Assertion as Not Properly Officially Noticed or Not Properly Based Upon Common Knowledge, the Examiner Must Support the Finding With Adequate Evidence  (MPEP 2144.03)

“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. (MPEP 2144.03)

“If the examiner adds a reference in the next Office action after applicant’s rebuttal, and the newly added reference is added only as directly corresponding evidence to support the prior common knowledge finding, and it does not result in a new issue or constitute a new ground of rejection, the Office action may be made final. If no amendments are made to the claims, the examiner must not rely on any other teachings in the reference if the rejection is made final. If the newly cited reference is added for reasons other than to support the prior common knowledge statement and a new ground of rejection is introduced by the examiner that is not necessitated by applicant’s amendment of the claims, the rejection may not be made final. See MPEP § 706.07(a) (MPEP 2144.03)

For these reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
	The instant Office Action contains at least one rejection not necessitated by Amendment and therefore is made Non-Final.

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 22, 2022
/YJK/
	

  			
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 JP 2006-238094 evidences this knowledge.